Citation Nr: 1446058	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO. 11-27 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a compensable rating for tinea pedis.

2. Entitlement to a disability rating in excess of 10 percent for pseudo folliculitis barbae.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to August 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the record, the Board finds that additional development is necessary prior to adjudication of the Veteran's claims.

At the Veteran's May 2014 hearing, he indicated that he had had moved to New York in December 2012 and had received treatment at VA medical facility there.  There are no medical records from any New York or New Jersey VA medical centers associated with the claims file.  Additionally, there are no records from the VAMC in West Palm Beach Florida since March 2010.  As such, remand is necessary in order to request and obtain any outstanding VA treatment records.  38 C.F.R. § 3.159.

Additionally, the Veteran testified that the symptoms on his feet had become more severe.  Specifically, he noted blistering and bleeding.  These symptoms were not reported at the previous VA examination in March 2010 and indicate that the Veteran's condition has worsened.  As such, remand is necessary to conduct a new VA examination to determine the current nature and severity of the Veteran's foot condition.

A new examination is also warranted to address the current extent of the Veteran's pseudo folliculitis barbae.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records from the New York Healthcare system since December 2012 along with any records from the West Palm Beach VAMC and any associated outpatient clinics from March 2010 to the present.  All attempts to obtain these records should be documented.

2. Schedule the Veteran for an examination to assess the nature and severity of his tinea pedis.  The claims file, including a copy of this remand, should be provided to the examiner in conjunction with the examination.  The examiner is asked to elicit a history from the Veteran, and identify any symptoms of the Veteran's tinea pedis in conformity with the applicable rating criteria.

3. Schedule the Veteran for an examination to assess the nature and severity of his pseudo folliculitis barbae.  The claims file, including a copy of this remand, should be provided to the examiner in conjunction with the examination.  The examiner is asked to elicit a history from the Veteran and identify any symptoms of the Veteran's pseudo folliculitis barbae in conformity with the applicable rating criteria.

4. Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

5. After completing the above and conducting any other development that may be indicated, the RO should re-adjudicate the Veteran's claim.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



